Citation Nr: 0125161	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-19 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran subsequently perfected an appeal of that 
decision.


REMAND

While the veteran's claim was pending, the relevant laws were 
amended to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000); codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition, to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

In May 1998 the veteran was provided with a VA psychiatric 
examination in which the examiner diagnosed him with 
Malingering.  Subsequent to this examination, the veteran 
submitted a private medical evaluation and treatment records 
which diagnosed the veteran with schizophrenia.  Also added 
to the record subsequent to the May 1998 VA examination were 
VA outpatient treatment records that show diagnoses of 
schizophrenia.  Moreover, the private medical evaluation 
attributed the onset of the veteran's schizophrenia to his 
period of service and his "bizarre behavior" therein.

Given the contradictory nature of the medical evidence, and 
the fact that the VA examiner did not have the opportunity to 
review the subsequently submitted medical evidence, the Board 
finds that clarification of the May 1998 VA examiner's 
opinion is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001) and 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) is completed.    

2.  Upon completion of the above, the RO 
should forward the claims file to the 
examiner who conducted the May 1998 VA 
examination.  The examiner should be 
requested to review the claims file, 
specifically the medical evidence 
submitted subsequent to the May 1998 
examination.  The examiner should be 
specifically requested to provide opinions 
as to the approximate date of onset of any 
current psychiatric disability and as to 
whether any current psychiatric disability 
is etiologically related to the veteran's 
active service.  In the event that the 
examiner reaches conclusions different 
than those presented in the private 
medical evidence, he should explain the 
bases for his conclusions.  An examination 
need not be scheduled unless requested by 
the examiner.  In the event that the 
examiner is not available, the claims file 
should be forwarded to another psychiatric 
examiner for review.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




